Sutton, J.
1. The parties and the facts in the present case are identical with the parties and the facts in the case of Brunswick Timber Co. v. Guy, 52 Ga. App. 617 (184 S. E. 426), with the exception of the claim*411ant for compensation, and this case is controlled by the decision of this court in the above case.
Decided June 8, 1936.
Walter Thomas, II. F. Rawls, for plaintiff in error.
Charles F. Harper, Harry M. Wilson, contra.
2. “It follows that so much of the award as found in favor of the claimant against the Brunswick Lumber Company, a corporation, on the theory that it was liable as a copartner with Busbee, by virtue of the terms of the contract between them, in the enterprise in which they were engaged when the claimant was injured, was erroneous, and the superior court erred in affirming' the award. Busbee did not appeal from the finding against him.” Brunswick Timber Co. v. Guy, supra.

Jtidgmenb reversed.


Jenkins, P. J., and Stephens, J., concur.